DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  claim 6 recites “and at last the water in the internal water channel” where it appears “last” is a typographical error and should be “least”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “an internal filter material of the filter element is an active carbon or a Polypropylene (PP) cotton or the filter material”.  It is unclear whether “the filter material emphasized refers to the previously recited filter material of claim 1, or refers back to the filter material recited in claim 4.  For purposes of examination the examiner is interpreting claim 4 to only recite the filter material as being active carbon or polypropylene cotton.  Appropriate correction is necessary.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 6 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Wong, US 2002/0113145 (Wong).
Regarding claim 1, Wong discloses a sprinkler (abstract, figs. 38, 42) comprising a sprinkler head (REF 6, fig. 42) and a handle (REF 502), wherein the sprinkler head is connected with the handle and is communicated with an inside of the handle (fig. 42), a water inlet (REF 514) connected with an external water pipe is formed on a tail portion of the handle, a sprinkling surface (REF 46, figs. 23-25) is disposed on a front end surface of the sprinkler head, a plurality of water outlets (REF 322, 324, fig. 23) are formed on the sprinkling surface, water of the external water pipe enters from the water inlet and is sprinkled out from the plurality of water outlets (¶ 0004), wherein a first filter screen (REF 56, fig. 6, ¶ 0075) and a second filter screen (REF 56, fig. 6, ¶ 0075) are further disposed in the sprinkler head (see REF 52, fig. 38), the first filter screen (top of REF 52, fig. 38) is close to the plurality of water outlets, and a filter material (REF 60, fig. 6, ¶ 0075) for filtering is disposed between the first filter screen and the second filter screen (fig. 6).
Regarding claim 3, Wong discloses a sprinkler wherein a fixing ring (REF 32, fig. 38, ¶ 0061) is further disposed on a front end of the sprinkler head, and the fixing ring is disposed detachably (via REF 482, fig. 3).
Regarding claim 6, Wong discloses a sprinkler further comprising a water yielding seat (REF 48, 50, figs. 17-22, 39B-40E, ¶ 0079) and a gear adjustment ring (periphery of REF 6, ¶ 0059) are further disposed on the sprinkler head, the gear adjustment ring is disposed on the water yielding seat in a sleeving manner (figs. 41A-E), at least three passage holes (REF 208, 210, 212, figs. 17-19, ¶ 0066) are formed on the water yielding seat, an output end of each passage hole communicates with a different water yielding channel (figs. 39B-40E), and the gear adjustment ring rotationally drives the water yielding seat to rotate (¶ 0059), so that any one of the at least three passage holes communicates with a water channel inside the sprinkler and at least the water in the internal water channel is flowed out from the different water yielding channels by the at least three passage holes (figs. 39B-40E, ¶ 0082-0092).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Guzman et al., US 7143897 (Guzman)
Regarding claim 2, Wong does not explicitly disclose a sprinkler where a first insertion port is formed on the first filter screen, a second insertion port is formed on the second filter screen, and the first insertion port is inserted into the second insertion port.  However, Guzman discloses a water filter (REF 18, figs. 1-4) for a shower head device (abstract, figs. 1-4) having a first filter screen (REF 44, fig. 4A), a second filter screen (REF 48), a first insertion port formed on the first filter screen (bottom of REF 44), a second insertion port formed on the second filter screen (top of REF 48), wherein the first insertion port is inserted into the second insertion port (fig. 4A).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the filter of Wong to include first and second insertion ports as described in Guzman in order to efficiently maintain filtration material within a filter housing during use.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Takagi et al., US 2005/0224406 (Takagi).
Regarding claim 4, Wong does not explicitly disclose a cylindrical filter element disposed in the handle, the internal filter material of said filter element being active carbon or a polypropylene cotton.  However, Takagi discloses a shower head (abstract, 
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the sprinkler of Wong to include an additional filter element in the handle as described in Takagi in order to improve the water quality during use of said sprinkler.
Allowable Subject Matter
Claims 5 and 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art neither anticipates nor renders obvious the novel filtration composition recited in claim 5 or the novel configuration of the water yielding seat and gear adjustment ring disclosed in claims 7-10. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779